Exhibit 10.24

 

Certain identified information has been marked in the exhibit because it is both
(i) not material and

(ii) would likely cause competitive harm to the Company, if publicly disclosed.

Double asterisks denote omissions.

 

Amendment No. 1 to Agreement

(“Amendment No. 1”)

 

Amendment No. 1 Effective Date:

December 9, 2019

 

 

Name of Original Agreement:

Research Collaboration and License Agreement (the “Original Agreement,” and
together with previous amendments, if any, as described below, the “Agreement”)

 

 

Effective Date of Original Agreement:

December 22, 2017 (“Effective Date”)

 

 

Parties:

Pfizer Inc. (“Pfizer”) and Arvinas Operations, Inc., f/k/a Arvinas, Inc.
(“Arvinas”)

 

 

Dates of Previous Amendment(s):

None

 

WHEREAS, as of September 24, 2018, Arvinas, Inc. has changed its name to Arvinas
Operations, Inc.; and

 

WHEREAS, the Parties have been collaborating since December 22, 2017 in
accordance with the Agreement and the Parties acknowledge and agree that, prior
to the Amendment No. 1 Effective Date, Research Plans were commenced for the
Targets [**], of which the Research Plan for [**] is ongoing, the Research Plan
for [**] has been terminated and the Research Plan for [**] shall be terminated
pursuant to this Amendment No. 1; and

 

WHEREAS, Arvinas has incurred expenses of $[**] USD beyond the milestone
payments made to date by Pfizer pursuant to Section 5.4 related to the
prosecution of the Research Program for [**] under the Agreement and Pfizer has
agreed to reimburse $[**] USD of such expenses as set forth below; and

 

WHEREAS, in consideration of the above, the Parties hereto desire to amend,
among other things, certain terms of the Agreement including: (i) the definition
of Initial Targets, (ii) the period of time to Initiate under the Research Plan
for certain Targets, (iii) the Research Program phase where a Target
Substitution may occur, and (iv) reporting obligations to provide for monthly
financial reports to track Research Program expenses.

 

NOW, THEREFORE, in order to accommodate the desired amendment(s), the Parties
hereby agree as follows:  

 

1.

Defined Terms.   Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Agreement.

 

 

--------------------------------------------------------------------------------

 

2.

Amendment(s) to the Agreement.  

2.1.

Section 1.40 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

““Initial Target” shall mean any of [**].”

 

2.2.

Section 2.6.3 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“Reports.  (i) Within [**] following the end of each Calendar Quarter during the
Research Program Term, Arvinas shall provide to Pfizer a written progress report
in English which shall summarize the work performed to date on the Research
Program and evaluate the work performed in relation to the goals of the Research
Program, and (ii) provide monthly good faith, non-binding, financial forecasts
to Pfizer which track Arvinas’ Research Program expenses incurred and projected
spend for at least the next quarter, on a Target-by-Target basis.  For avoidance
of doubt, such financial forecasts are for Pfizer’s informational purposes only
and Arvinas shall be responsible for all Research Program expenses incurred and
projected unless and until, pursuant to Section 5.2.1, the Parties agree in
writing to amend the Research Plan to include Additional Work, after which
Pfizer will pay for Arvinas’ expenses in connection with said Additional Work as
set forth in the Budget. Arvinas shall provide such other written reports as may
be required by the Research Program or reasonably requested by Pfizer relating
to the progress of the goals or performance of the Research Program.”  

 

2.3.

Section 2.8 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 

“Research Program Term.  Except as otherwise provided herein, the term of the
Research Program (“Research Program Term”) shall commence on the Effective Date
and, unless otherwise terminated in accordance with the terms of this Agreement,
shall continue until completion of the last to be completed or terminated
Research Plan.  Pfizer agrees that, from and after the Amendment No. 1 Effective
Date, except as otherwise provided herein, it shall (i) Initiate the first Stage
of the Research Plan for [**] of the Initial Targets identified in Section
1.40(iv) or (v) (or its Substitute Target, as applicable) within [**] from the
Effective Date, and (ii) for each additional Initial Target identified in
Section 1.40(iii), (iv) or (v) that remains a Target hereunder (or its
Substitute Target, as applicable), Initiate the first Stage of the Research Plan
within [**] of the Effective Date.  For any Substitute Target that becomes and
remains a Target hereunder after the Initiation of any Stage of the Research
Program with respect to the Target for which it is a Substitute Target, Pfizer
shall Initiate the first Stage of the Research Plan within [**] of the relevant
Target Substitution Notice issued pursuant to Section 3.5, provided that this
sentence shall not operate to delay the timing required for Initiation of any
first Stage of the Research Plan as set forth in the previous sentence.  If any
Research Plan is not Initiated within the relevant time period through no fault
of Arvinas, Arvinas shall have no obligation to conduct the relevant portion of
the Research Program.”

 

Amendment 021716

2

 

 

--------------------------------------------------------------------------------

 

 

2.4.

Section 3.5 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 

“Subject to Section 2.3.6 and the remainder of this Section 3.5, at any time
prior to the [**] with respect to a given Initial Target or its applicable
Substitute Target, Pfizer may, through written notice to Arvinas, replace such
Target as further provided below. In Pfizer’s written notice, Pfizer will
provide the Initial Target or its applicable Substitute Target to be replaced
and will propose a potential Substitute Target (the “Target Substitution
Notice”).  Arvinas will notify Pfizer in writing within [**] after the delivery
of the Target Substitution Notice if the proposed Substitute Target is an
Excluded Target.  Otherwise, such proposed Substitute Target shall be deemed
accepted by Arvinas.  Provided that the proposed Substitute Target is accepted
as provided above, such Substitute Target shall become a Target for all purposes
under this Agreement and the replaced Initial Target or prior Substitute Target,
as applicable, shall cease to be a Target for all purposes under this
Agreement.  [**].  The Parties shall agree on the Research Plan for each
Substitute Target that becomes a Target promptly following issuance of the
relevant Target Substitution Notice, which Research Plan shall be substantially
similar to the completed Research Plans attached to this Agreement as of the
Effective Date, unless otherwise agreed in writing by the Parties.”

2.5.

Section 2.2.4 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“[**].”

2.6.

Section 2.2.5 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“[**].”

2.7.

A new Section 2.2.6 is hereby added to the Agreement and shall read as follows:

 

“Notwithstanding any other provision of this Agreement or any relevant Research
Plan, provided that Arvinas has synthesized and tested at least [**] PROTACs
under the relevant Research Plan with respect to any Pre-Exploratory Phase
Stage, or at least [**] PROTACs under the relevant Research Plan with respect to
any Exploratory Phase Stage, the Parties agree that once Arvinas’ [**] for a
given Target and Stage of the Research Program exceed the applicable milestone
payment for such Stage due pursuant to Section 5.4, or for a given Target and
agreed Additional Work exceed the mutually agreed Budget, Arvinas shall be
entitled to suspend its activities under the Research Program for such Target,
and shall provide all existing Deliverables to Pfizer as provided in Section 2.3
or 3.2, as applicable, as if such Stage or Additional Work had been
completed.  In such event, Arvinas shall not be required to conduct any further
activities under the applicable Research Plan for such Target following
provision of all relevant Deliverables to Pfizer as described above unless and
until Pfizer, in its sole discretion, elects to advance the Research Program for
such Target to the next Stage in accordance with Section 2.3, or

 

Amendment 021716

3

 

 

--------------------------------------------------------------------------------

 

unless Additional Work and a Budget therefor is agreed in writing by the Parties
in accordance with Section 5.2.1, or unless the Parties have agreed in writing
to conduct an Additional Stage in accordance with Sections 3.2 and 5.2.2.  For
clarity, in no event shall Pfizer be required to pay for any Additional Work or
Additional Stage other than as set forth in an amended Research Plan and Budget
agreed in writing by the Parties.”

 

2.8.

Section 2.3.6 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“Any permitted substitution for the relevant Target that is desired by Pfizer
must be made before termination of Pfizer’s rights pursuant to this Section 2.3
to the Initial Target (or its Substitute Target, as applicable) for which
substitution is to be made.”

 

2.9.

A new Section 2.3.7 is hereby added to the Agreement and shall read as follows:

 

“Notwithstanding its listing as an Initial Target in Amendment No. 1, or any
reference thereto in this Agreement, as amended by Amendment No. 1, the Parties
agree that, on the day following the Amendment No. 1 Effective Date, [**] shall
cease to be a Target for all purposes under this Agreement unless otherwise
thereafter expressly agreed in writing by the Parties, and the Research Plan
with respect thereto shall be deemed terminated as of such date.”

 

2.10.

The first sentence of Section 2.10 of the Agreement is hereby deleted in its
entirety and replaced with the following (with amended language show in
italics):

 

“During the term of this Agreement, for so long as a Target is included in a
license granted under this Agreement, and excluding the activities being
conducted under the Research Program, Arvinas and its Affiliates shall not,
either directly or indirectly (including on behalf of a Third Party), (i)
conduct or agree to conduct any activities with respect to the Development or
Commercialization of any pharmacologically-active agent whose primary mechanism
of action is, by design, directed to such Target, or (ii) grant any license or
covenant not to sue or other right to any Third Party with respect to the
conduct of any such activities excepting when the license or covenant not to sue
or other right is to an improvement to Arvinas Technology that has been solely
invented by said Third Party, its Affiliates or another party acting on its
behalf.”  

 

2.11.

Sections 2.3.4 and 3.7 of the Agreement are hereby amended by replacing any
reference to Section 5.3 contained therein with a reference to Section 5.4.

 

2.12.

Schedule 1.33 of the Agreement is hereby deleted in its entirety and replaced
with the updated Schedule 1.33 attached to this Amendment No. 1.

 

2.13.

Notwithstanding Section 5.4 of the Agreement, the payment due under such Section
5.4 upon the [**] for a Target under Section 2.8(i) of the Agreement (which
shall be made as required therein) shall be paid on or before [**], and the
Parties shall cooperate as reasonably required to ensure that the corresponding
invoice is issued and paid on or before such date.

 

Amendment 021716

4

 

 

--------------------------------------------------------------------------------

 

 

2.14.

In partial consideration of the amendments set forth herein, Pfizer has agreed
to pay to Arvinas $[**] USD.  Arvinas will invoice Pfizer for such amount in
accordance with Section 5.8 of the Agreement, referencing a Pfizer Purchase
Order number provided by Pfizer, and payment for such invoice shall be due as
set forth therein.

 

3.

Ratification of the Agreement.  Except as expressly set forth in Article 2
above, the Agreement shall remain unmodified and in full force and effect.  The
execution, delivery and effectiveness of this Amendment No. 1 shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the parties to the Agreement, nor constitute a waiver of any provision of the
Agreement.

 

4.

Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be an original instrument and all of which,
when taken together, shall constitute one and the same agreement.

 

 

SIGNATURES IMMEDIATELY FOLLOWING ON NEXT PAGE




 

Amendment 021716

5

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the duly authorized representatives of Pfizer and Arvinas
have executed this Amendment No. 1 as of the date first above written.

 

 

Arvinas Operations, Inc.

 

Pfizer Inc.

 

 

 

 

 

 

By:

/s/ Sean Cassidy

 

By:

/s/ Charlotte Allerton

 

 

 

 

 

Print Name:

Sean Cassidy

 

Print Name:

Charlotte Allerton

 

 

 

 

 

 

Title:

CFO

 

Title:

SVP, Head Medicine Design

 

 

 

 

 

(Duly authorized)

 

 

(Duly authorized)

 

 

Amendment 021716

6

 

 